Citation Nr: 0807346	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-11 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for urethral stricture, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	N. A. Bacharach, Jr., Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to November 
1971 and from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

An appellant or the representative may request a different 
date for the hearing within 60 days from the date of the 
letter of notification of the time and place of the hearing, 
or not later than two weeks prior to the scheduled hearing 
date, whichever is earlier.  Only one such request for a 
change of the date of the hearing will be granted.  After 
this period has passed, or after one change in the hearing 
date is granted based on a request received during such 
period, the date of the hearing will become fixed.  After a 
hearing date has become fixed, an extension of time for 
appearance at a hearing will be granted only on a showing of 
good cause.  If an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (2007).

In a May 21, 2007 letter, the RO informed the veteran of his 
scheduled Travel Board hearing on June 27, 2007.  The veteran 
did not report to that hearing.  

On June 1, 2007, the veteran's represented requested a copy 
of the veteran's claims folder to prepare for the hearing.  
On June 19, 2007, the representative faxed to the Board his 
request for a postponement of the hearing to allow him to 
obtain and review a copy of the veteran's claims file, as he 
had not yet received the requested copy.  In November 2007 
correspondence, the representative noted he received the 
claims file on June 28, 2007 and asked for the status of his 
request to reschedule the veteran's hearing.

In a February 2008 ruling, the Board found that the veteran 
had provided a timely request for a new hearing date.  Thus, 
the veteran should be rescheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to 
schedule the veteran for Travel Board 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


